Citation Nr: 0946732	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for a bilateral elbow 
condition.

2.  Entitlement to service connection for degenerative disc 
disease, lumbar spine (hereinafter "low back disability").


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The issue of entitlement to service connection for 
degenerative disc disease, lumbar spine, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that the Veteran 
currently has a bilateral elbow condition.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral elbow condition have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in April 2008 of the evidence 
not of record that was necessary to substantiate his claim, 
the Veteran's and VA's respective duties for obtaining 
evidence, the evidence required to establish service 
connection, and how VA determines 


disability ratings and effective dates if service connection 
is awarded.  As this letter fully addressed all notice 
elements, the Board finds that VA's duty to notify has been 
satisfied.

VA also has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran's service treatment records, 
with the exception of his separation physical examination, 
are unavailable as they were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to assist a Veteran in the 
development of his case.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Here, the Veteran was informed that his service 
treatment records were unavailable in the August 2008 RO 
rating decision.  He also was notified by letter dated in 
October 2008 that he could submit additional evidence in 
support of his claim.  The Veteran did not respond to this 
letter or otherwise provide any documentation that could be 
used as a substitute for his service treatment records.  As 
such, the Board finds that all due assistance in locating the 
Veteran's service treatment records has been afforded to the 
Veteran.

VA has obtained the Veteran's pertinent VA treatment records, 
as well as private treatment records from Dr. J.W.  The Board 
notes, however, that the Veteran has not been afforded a VA 
medical examination with respect to his alleged bilateral 
elbow condition.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a 


disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed below, there is no evidence indicating that the 
Veteran currently has a bilateral elbow disability.  The 
Board therefore finds it unnecessary to afford the Veteran a 
VA medical examination regarding this condition.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for a Bilateral Elbow Condition

The Veteran seeks entitlement to service connection for a 
bilateral elbow condition.  He contends that he fell on a 
steel rail while in service, which resulted in injuries to 
both of his elbows.

Service connection means that the facts establish that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection for a disability, there generally must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the probative value of all the evidence, including medical 
evidence.  The weight and credibility of evidence may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

As noted above, the Veteran's service treatment records, 
except his separation physical examination, have not been 
associated with the claims file because they were destroyed 
in the 1973 NPRC fire.  There is a heightened obligation on 
the part of VA to consider carefully the benefit of the doubt 
rule and to explain findings and conclusions because the 
Veteran's service treatment records were destroyed while in 
the possession of the government.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  It is noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Upon separation in October 1953, the Veteran's upper 
extremities were examined and given a normal clinical 
evaluation.  Subsequent to service, the Veteran received 
treatment at the VA Medical Center in Mountain Home, 
Tennessee, for a variety of health issues.  However, the 
Veteran's treatment records from this facility make no 
reference to any elbow condition.

The Veteran also received treatment for a variety of health 
issues from Dr. J.W. However, treatment records from Dr. J.W. 
do not reveal any complaint of, treatment for, or any 
diagnosis of a bilateral elbow condition.

In light of the evidence, the Board finds that entitlement to 
service connection for a bilateral elbow condition is not 
warranted.  The Board acknowledges the Veteran's assertion 
that he injured his elbows as the result of a fall during 
service.  The Veteran is competent to indicate that his 
injury occurred in service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, there is no evidence 
that the Veteran is currently diagnosed with a bilateral 
elbow condition.  His VA treatment records and private 
treatment records do not indicate that the Veteran ever 
complained of, received treatment for, or was diagnosed with 
any disability of the elbows.  In fact, no mention of the 
Veteran's elbows is made in these records.  The Veteran 
himself also has not indicated that he was ever sought 
medical attention for, or been diagnosed with, any bilateral 
elbow condition since service.  Indeed, he has not provided 
any information whatsoever regarding the nature his nature of 
alleged disability of the elbows.  Other than simply 
asserting that he suffers from a bilateral elbow condition, 
he does not describe its nature, symptomatology, severity, or 
impact on daily activities.  Absent any medical or lay 
evidence of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As such, entitlement to service connection for a bilateral 
elbow condition is denied.

In reaching the decision above, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral elbow condition is denied.


REMAND

The Veteran also seeks entitlement to service connection for 
degenerative disc disease, lumbar spine.  He asserts that the 
same in-service fall that he contends caused injuries to both 
of his elbows also resulted in an injury to his lower back.

Unfortunately, appellate review of the Veteran's claim of 
entitlement to service connection for degenerative disc 
disease, lumbar spine, at this time would be premature.  
Although the Board sincerely regrets the additional delay, a 
remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes making reasonable efforts to help 
the Veteran obtain records relevant to his claim, whether or 
not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Here, the record 
reflects that there may be additional relevant treatment 
records regarding the Veteran's claim which have not been 
obtained.

The Board notes that the claims file contains the Veteran's 
treatment records from Dr. J.W. dated from January 2005 to 
June 2008.  In a June 2008 letter, Dr. J.W. indicated that he 
began treating the Veteran for low back pain in 1990.  A 
review of the claims file does not reveal that a request for 
Dr. J.W.'s records dated from 1990 to December 2004 was ever 
made.  Because these records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  A remand is thus necessary so that attempts 
may be made to obtain the Veteran's treatment records dated 
from 1990 to December 2004 from Dr. J.W.

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As indicated above, 
a medical examination and/or medical opinion is necessary 
when there is:  (1) competent evidence that the Veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that he suffered an 
event, injury or disease in service or manifested certain 
diseases during an applicable presumption period; (3) an 
indication the current disability or symptoms may be 
associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran's separation examination, the only service 
treatment record that survived the 1973 NPRC fire, did not 
reveal any injury to or disability of the spine.  Subsequent 
to service, however, the Veteran sought treatment for low 
back pain from Dr. J.W.  In a June 2008 letter, Dr. J.W. 
recounted the Veteran's description of a fall while in 
service in 1952 and related the Veteran's account that he has 
had major issues with low back pain ever since.  Dr. J.W. 
also noted that a 2003 MRI of the Veteran's back revealed 
degenerative disc disease with secondary areas of lateral 
recessed stenosis present at L3-L4, L4-L5.  He opined that 
this current low back disability dates back to his in-service 
fall.

A review of the claims file reveals that to date, VA has 
neither afforded the Veteran a Compensation and Pension (C&P) 
examination nor solicited a medical opinion regarding his 
claim for degenerative disc disease, lumbar spine.  In light 
of the above evidence, the Board finds that VA's duty to 
assist requires that the Veteran receive a medical 
examination and medical opinion for his lower back 
disability.  In 1990, the Veteran reported to Dr. J.W. lower 
back pain since a fall while in service.  The Board notes 
that the Veteran is competent to describe symptoms he 
experiences, such as pain in his lower back.  See Jandreau v. 
Nicholson, 492 F.3d at 1372, Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Dr. J.W. diagnosed the Veteran with degenerative 
disc disease with secondary areas of lateral recessed 
stenosis present at L3-L4, L4-L5.  In his June 2008 letter, 
Dr. J.W. opined that the Veteran's lower back disability was 
associated with a fall the Veteran suffered while in service.  
However, he did not provide a rationale for this opinion.  As 
such, the Board has evidence of a potential nexus between the 
Veteran's degenerative disc disease, lumbar spine, and his 
service but does not have sufficient competent medical 
evidence to render a decision on this aspect of his claim.  A 
remand to the RO thus is necessary to afford the Veteran a VA 
C&P examination and an opinion concerning the etiology of his 
lower back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Attempt to obtain and associate 
with the claims file all outstanding 
treatment records pertaining to the 
Veteran dated from 1990 to December 
2004 from Dr. J.W.  All attempts to 
obtain the records must be documented 
in the claims file.  If no such records 
exist, the claims file should be 
documented accordingly.

2.  After completion of the above, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology 
of any low back disability, to include 
degenerative disc disease, lumbar 
spine, found to be present.  The claims 
file should be made available to and 
reviewed by the examiner, and the 
examiner should note such review in an 
examination report.  All indicated 
studies deemed necessary should be 
performed, and all findings should be 
reported in detail.  The examiner 
should comment on the Veteran's reports 
regarding the onset and continuity of 
his back pain and any other 
symptomatology related to his back 
since service.  If a low back 
disability is diagnosed, the examiner 
should opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the 
disability is related to or had its 
onset during service, particularly with 
respect to the Veteran's report that he 
fell on a steel rail in 1952.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of the remand.

4.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


